USCA4 Appeal: 21-1305    Doc: 22        Filed: 04/15/2021   Pg: 1 of 3




                                                                    FILED: April 15, 2021


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                     ___________________

                                          No. 21-1305
                                     (2:18-mc-00364-DCN)
                                     ___________________

        In re: SERVOTRONICS, INC.

                     Petitioner

                                     ___________________

                                          ORDER
                                     ___________________

              In its petition for a writ of mandamus dated March 19, 2021, Servotronics,

        Inc. requested that we direct the district court “to promptly rule” on its renewed

        application, filed on May 10, 2020 under 28 U.S.C. § 1782, for assistance in

        connection with an arbitration in the United Kingdom, which is scheduled to begin

        May 10, 2021. After receiving a response to the petition, we communicated with

        the district court to afford it the opportunity to rule before we considered

        Servotronics’ petition. In response, the district court issued an order staying its

        proceedings pending the Supreme Court’s decision in Servotronics, Inc. v. Rolls-

        Royce PLC, No. 20-794, 2121 WL 1072280 (U.S. March 22, 2021), where the
USCA4 Appeal: 21-1305     Doc: 22         Filed: 04/15/2021    Pg: 2 of 3


        Supreme Court granted certiorari to review a decision from the Seventh Circuit,

        Servotronics, Inc. v. Rolls-Royce PLC, 975 F.3d 689 (7th Cir. 2020), that arose from

        the same incident and that addressed the same issue that underlies the petition here.

              The petition before us arises out of Servotronics’ application to the district

        court under 28 U.S.C. § 1782 to obtain testimony from three Boeing employees

        residing in South Carolina for use in a pending arbitration in the United Kingdom.

        The district court denied Servotronics’ application, concluding that § 1782 was not

        applicable to a private arbitration. By a decision dated March 30, 2020, we reversed

        the district court’s order and remanded for the court to conduct proceedings on

        Servotronics’ application. Servotronics, Inc. v. Boeing Co., 954 F.3d 209 (4th Cir.

        2020). Since the issuance of that decision, however, the district court has conducted

        no further proceedings, despite Servotronics’ renewed application filed on May 1,

        2020, and its subsequent “Request for Ruling” filed on January 6, 2021.

              While we recognize that the Supreme Court has determined to review the

        Seventh Circuit’s decision on the same issue that we addressed in our earlier

        decision, our mandate remains in force until the Supreme Court rules otherwise.

        Moreover, to stay proceedings, as the district court seeks to do, could render moot

        our decision, as the UK arbitration remains scheduled to begin on May 10, 2021,

        despite efforts to postpone it.

              Accordingly, we now grant Servotronics’ petition for a writ of mandamus and

        direct the district court to issue, without delay, the subpoenas to the witnesses within
USCA4 Appeal: 21-1305     Doc: 22        Filed: 04/15/2021     Pg: 3 of 3


        its jurisdiction and take their testimony for use in the UK Arbitration.

              Entered at the direction of Judge Niemeyer with the concurrence of Chief

        Judge Gregory and Judge Harris.

              Ordered this 15th day of April, 2021.

                                               For the Court

                                               /s/ Patricia S. Connor, Clerk
